Title: From Alexander Hamilton to Adam Hoops, 10 June 1799
From: Hamilton, Alexander
To: Hoops, Adam, Jr.


          
            Sir,
            New York June 10 ’99
          
          You will cause McGregor to be furnished with the requisite Certificates from the Capt. of his Company and the Acting Surgeon in order  an Application to me for a discharge. The service is best rid of such men.
          I am desirous of seeing in practice the French Manual of the Artillery in order to a comparison of it with our own. the necessary apparatus if not in the Garrison will be provided by Col: Stevens on your Application shewing him this paragraph of my letter.
          If you have not in the Garrison some field pieces you will obtain four from Col: Stevens in order to the exercise of the men. if he has none belonging to the United States you will in my name request a loan out of those belonging to the State.
          I requested that Capt. Read lately from West point, might be directed to call upon me. As he has not called I presume my note to you must have  miscarried; I request that he may be informed of my desire to see him.
          With great consideration &c.
          
            P.S.  How soon is it expected that Lt. Leonard’s men will have gotten through their inoculation so as to be able to proceed to their destination New London? Let Lieutenant Yates proceed to Reading to join his Company Elliott’s now stationed  at that place. Give him a line to the Commanding Officer of the Detachment.
            Capt. Henry will for the present encamp with his company on Governor’s Island and while there will be under your orders. The men now at Fort Jay belonging to his Company will of course Winchester the Drummer, of Frye’s Company would naturally go to Cochran’s in exchange for his man taken by Frye, but as his time is expired or near expiring and he is willing to reinlist, it is proper he should have the option of his Company for this purpose.
          
          Major Hoops
        